Case 1:19-cv-10996-JGK Document 39 Filed 05/27/21 Page 1 of 2

MorrisonConenue

Jonn B. Fulfree
(212) 735-8850
jfulfree@morrisoncohen.com

May 27, 2021

— APPLICATION GRANTED
Hon. John G, Koeltl, U.S.D.J. _. SO CRDERED -

  

 

United States District Court se) i wie lore .
Southern District Of New York bf: ——_s of CLD
500 Pearl St. 2 27), _ John G. Koelil, U-S.Da.
New York, NY 10007-1312 ‘al

i

Re: Shinji Ujiie v. New Life Sushi, Inc., et al.,
(S.D.N.Y. Docket No. 19-cy-10996 (JGK)(DCF))

Dear Judge Koelitl:

We represent defendants New Life Sushi, Inc. d/b/a Sushi Seki Upper East Side, 365 Seki,
Inc., d/b/a Sushi Seki Times Square, Bi Hang Cheng, and Zhong Shen Shi a/k/a Seki (collectively
hereinafter, ““Defendants”), in the above-referenced matter. We write on behalf of all parties to
jointly request an extension of time, from May 28, 2021 to June 4, 2021, to file a joint motion and
proposed agreement settling Plaintiffs Fair Labor Standards Act claims, pursuant to Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) and this Court’s May 17, 2021, Order
(ECF No. 38). This is the parties’ first request for an extension of time to file their settlement
proposal.

Several events presenting logistical challenges make this extension request necessary.
Counsel for Plaintiff was out of the office last week on a planned vacation. Counsel for both
parties have also been managing crowded litigation and counseling schedules that have
temporarily delayed finalization of the parties’ joint motion pursuant to Cheeks. Further, as the
Court is aware, Defendants Sushi Seki Times Square and Sushi Seki Upper East Side are sushi
restaurants in Manhattan. Defendants are re-opening their businesses to full capacity amidst the
upcoming holiday weekend, and this brief extension of time will allow counsel to obtain the
required signatures for the proposed agreement during this busy time.

Accordingly, the parties respectfully request that the Court permit them to file their motion
and proposed settlement agreement by June 4, 2021.

 
Case 1:19-cv-10996-JGK Document 39 Filed 05/27/21 Page 2 of 2

Hon. John G. Koeltl

United States District Judge
May 27, 2021

Page 2

The parties thank Your Honor for his consideration of this joint request.

Respectfully submitted,
/s/ John B. Fulfree

John B. Fulfree

cc: All Counsel of Record (Via ECF)

 
